Exhibit 10.2

 



LEAK-OUT AGREEMENT

 

May 9, 2017

 

This agreement (the “Leak-Out Agreement”) is being delivered to you in
connection with an understanding by and among MagneGas Corporation, a Delaware
corporation (the “Company”), and the person or persons named on the signature
pages hereto (collectively, the “Holder”). Capitalized terms used and not
otherwise defined herein that are defined in the Securities Purchase Agreement,
dated June 27, 2016 by and between the Company and the Holder (the “Purchase
Agreement”) shall have the meaning given such terms in such Purchase Agreement.

 

Reference is hereby made to (a) the Exchange Agreement, dated May 9, 2017, by
and among the Company and the undersigned (the “Exchange Agreement”), pursuant
to which the Holder was issued in exchange for certain common stock purchase
warrants of the Company (i) 1,000,000 shares of Common Stock (“Common Stock”) of
the Company (“Shares”) and (ii) Series B Convertible Preferred Stock (“Preferred
Stock”) convertible into 9,000,000 shares of Common Stock (the shares underlying
the Preferred Stock, the “Conversion Shares” and collectively with the Shares,
the “Securities”).

 

The Holder agrees solely with the Company that from the date that the
undersigned executes the Exchange Agreement (the “Effective Date”) and ending on
the earlier of (i) the date that the Company receives notice from Nasdaq that it
is back in compliance with the $1.00 minimum bid requirement and (ii) June 1,
2017 (such period, the “Restricted Period”), at any time that the then
prevailing bid price of the Common Stock on the Trading Market (as reported by
Bloomberg L.P.) is less than $0.30 (as adjusted for stock splits, stock
dividends, stock combinations, recapitalizations or other similar events
occurring after the date hereof), neither the Holder, nor any Affiliate of such
Holder which (x) had or has knowledge of the transactions contemplated by the
Exchange Agreement, (y) has or shares discretion relating to such Holder’s
investments or trading or information concerning such Holder’s investments,
including in respect of the Securities, or (z) is subject to such Holder’s
review or input concerning such Affiliate’s investments or trading (together,
the “Holder’s Trading Affiliates”), collectively, shall sell dispose or
otherwise transfer, directly or indirectly, (including, without limitation, any
sales, short sales, swaps or any derivative transactions that would be
equivalent to any sales or short positions) on any Trading Day during the
Restricted Period (any such date, a “Date of Determination”), an amount of the
Securities more than 20% of the trading volume of Common Stock as reported by
Bloomberg, LP for the applicable Date of Determination (“Leak-Out Percentage”).
For clarification, the foregoing restrictions shall not apply to any sales by
the Holder or any of the Holder’s Trading Affiliates at a price equal to or
greater than $0.30 (as adjusted for stock splits, stock dividends, stock
combinations, recapitalizations or other similar events occurring after the date
hereof).

 



1 

 

  

Notwithstanding anything herein to the contrary, during the Restricted Period,
the Holder may, directly or indirectly, sell or transfer all, or any part, of
the Shares or the Conversion Shares (the “Restricted Securities”) to any Person
(an “Assignee”) in a transaction which does not need to be reported on the
Nasdaq consolidated tape, without complying with (or otherwise limited by) the
restrictions set forth in this Leak-Out Agreement; provided, that as a condition
to any such sale or transfer an authorized signatory of the Company and such
Assignee duly execute and deliver a leak-out agreement in the form of this
Leak-Out Agreement (an “Assignee Agreement”, and each such transfer a “Permitted
Transfer”), provided that the Leak-Out Percentage as to such Assignee and the
Leak-Out Percentage of the assignor shall be proportionally adjusted based on
the original leak-Out Percentage of the Holder.

 

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Leak-Out Agreement must be in writing and shall
be given in accordance with the terms of the Exchange Agreement.

 

This Leak-Out Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and supersedes all prior
negotiations, letters and understandings relating to the subject matter hereof
and are fully binding on the parties hereto.

 

This Leak-Out Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. This Leak-Out
Agreement may be executed and accepted by facsimile or PDF signature and any
such signature shall be of the same force and effect as an original signature.

 

The terms of this Leak-Out Agreement shall be binding upon and shall inure to
the benefit of each of the parties hereto and their respective successors and
assigns and shall not be for the benefit of, or be enforceable by, any other
person or entity.

 

This Leak-Out Agreement may not be amended or modified except in writing signed
by each of the parties hereto.

 

All questions concerning the construction, validity, enforcement and
interpretation of this Leak-Out Agreement shall be governed by the Exchange
Agreement.

 

Each party hereto acknowledges that, in view of the uniqueness of the
transactions contemplated by this Leak-Out Agreement, the Company may not have
an adequate remedy at law for money damages in the event that this Leak-Out
Agreement has not been performed in accordance with its terms, and therefore
agrees that the Company shall be entitled to seek specific enforcement of the
terms hereof in addition to any other remedy it may seek, at law or in equity.

 

Without implication that the contrary would otherwise be true, the Company
acknowledges and agrees that this Leak-Out Agreement is a separate agreement
that is solely between the Company and the undersigned and not between or among
any other person or entity.

 

[The remainder of the page is intentionally left blank]

 

2 

 

 

[Signature Page to MNGA Leakout]

 

 



  Sincerely,       MAGNEGAS CORPORATION         By: /s/Ermanno Santilli   Name:
Ermanno Santilli   Title: Chief Executive Officer

 



Agreed to and Acknowledged:

 

“HOLDER”     ALPHA CAPITAL ANSTALT       By: /s/ Konrad Ackermann   Name: Konrad
Ackermann     Title: Director      



 





3 

 